Dissenting Opinion

Schiffman, J.,
May 8, 1962. — I respectfully disagree with the opinion of the majority in this case.
The intricate statutory construction involved therein concludes that the approbation of two judges of the court of quarter sessions is necessary to validate such a contract. I am concerned with an interpretation, however, which does or does not preclude equitable considerations.
Assuming arguendo the merit of the majority’s construction, I fail to find any mandatory language precluding plaintiff from recovering on quasi contract or unjust enrichment concepts.
The majority decision does not contend that the county was without power to make the contract here involved. Rather, the failure to secure the approbation of two judges of the court of quarter sessions is alleged as the defect in the entering into of this contract which renders-it ineffectual.
Even if the majority’s contention that the contract is invalid were correct, there is no conclusive or comr pelling reason to refuse to compensate plaintiff for his services. He has conferred the benefit of these services *792upon the county by furnishing his labor under the circumstances here involved. He is entitled to recover if not on the contract itself, then upon a quantum meruit or unjust enrichment concept: Luzerne Township v. Fayette County, 330 Pa. 247. See article on Quasi-Contractual Liability of Municipal Corporations, 47 Harvard Law Review 1143.
In the instant case, the county has accepted and received the benefits of plaintiff’s services. Under the circumstances, recovery for the labor furnished to the county may be had on an implied contract: Luzerne Township v. Fayette County, supra.
It is apparent that the circumstances of the hiring of plaintiff and of the services he rendered do not detach him from equitable consideration. Justice requires that a municipal or other governmental agency should not be allowed, any more than a private individual, wholly to repudiate an obligation of which it has deliberately appropriated the benefits.
I, therefore, believe judicial remedy to permit just compensation is desirable and proper in this case. I believe the order of the court must reflect plaintiff’s right to be paid for his work.
I dissent from the opinion of the majority of my colleagues which does not enforce this right.